                                                                                           11/27/2019




The settlement conference in this matter currently scheduled for Tuesday, December 2, 2019 at 2:00 p.m. is
rescheduled to Thursday, January 23, 2020 at 2:00 p.m. in Courtroom 17-D, United States Courthouse, 500
Pearl Street, New York, New York. Parties must attend in-person with their counsel. Corporate parties
must send the person with decision making authority to settle the matter to the conference. The parties are
instructed to complete the Settlement Conference Summary Report and prepare pre-conference submissions
in accordance with Judge Parker’s Individual Rules of Practice. Updated pre-conference submissions must
be received by the Court no later than Thursday, January 16, 2020 by 5:00 p.m.




                                                                                           11/27/2019
